Citation Nr: 1747690	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-29 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for degenerative disc disease (DDD) and intervertebral disc syndrome (IVDS), status post laminectomy.

2. Entitlement to a rating in excess of 20 percent for urinary incontinence associated with service-connected DDD and IVDS, status post laminectomy.

3. Entitlement to a total disability rating based one individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1979 to June 1985, and active duty in the Army National Guard from June 2001 to July 2002.  

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision in December 2011, which, inter alia, continued a rating of 40 percent for a service-connected lumbar spine disability and a rating of 20 percent for urinary incontinence, as well as denied entitlement to a TDIU.  In January 2012, the Veteran filed a notice of disagreement (NOD) with regard to these denials.  A statement of the case (SOC) was issued in May 2014, and the Veteran filed a substantive appeal via a (VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014.

In May 2017, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

In June 2017, the Veteran submitted additional evidence along with a waiver of RO jurisdiction.  Further, the Board notes that the Veteran stated that he applied for Social Security Administration (SSA) disability and was denied in 2007.  However, the time period of the application is not within the one-year appeal period prior to his increased rating claims currently before the Board.  As such, the Board does need to remand for RO review of the new evidence or to obtain SSA records. 

The Board's decision addressing the claims for a higher rating for service-connected back disability and urinary incontinence is set forth below.  The remaining claim for a TDIU is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the August 2010 claim for increased rating, the Veteran's back disability has been manifested by subjective complaints of pain and flare-ups, and objective evidence of forward flexion limited to 45 degrees; there is no evidence of ankylosis or incapacitating episodes due to IVDS.

3.  Pertinent to the August 2010 claim for increased rating, the Veteran's urinary incontinence associated with his back disability has been predominantly manifested daytime voiding interval of less than one hour; and nighttime awakening to void five or more times, and urinary leakage requiring the use of absorbent materials which must be changed two to four times per day.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for service-connected DDD and IVDS, status post laminectomy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235-5243) (2016), and Formula for Rating IVDS Based on Incapacitating Episodes (for DC 5243) (2016).   

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 40 percent but no higher rating for urinary incontinence associated with service-connected back disability, from August 16. 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.5, 4.14, 4.115a, 4,115b, DC 7519 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In an August 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for increased rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Also, the SOC set forth the criteria for higher ratings for back and urinary incontinence (the timing and form of which suffices, in part, for Dingess/Hartman).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), VA treatment records, private treatment records, and VA examination reports.  Also of record is the transcript of the Veteran's Board hearing, along with various written statements by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on either claims herein decided, prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance his contentions during a July 2013 Board hearing.  During the hearing, the undersigned identified the claim on appeal, and information was elicited regarding the nature and onset of the Veteran's symptoms, current disability and treatment, as well as the basis for Veteran's belief that service connection is warranted.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless  At the time of the hearing or since, there was and has been no indication of any existing but outstanding evidence pertinent to either claim herein decided to obtain or submit.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, each following analysis is undertaken with the possibility that staged rating may be appropriate.

A.  Back Disability

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

The Notes following the General Rating Formula provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5). 

Alternatively, disability involving disc disease may be rated under the Formula for Rating IVDS Based on Incapacitating Episodes.  That formula provides a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1). 

The Board also notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran filed his claim for an increased rating on August 16, 2010.  As such, the Board will review evidence up to one year prior to the date the Veteran filed his claim for an increased rating.

VA treatment records dated in May 2010 reflect ongoing moderate chronic low back pain that was aching and constant.  In June 2012, the Veteran reported constant pain in his back that was sharp, aching, and radiating.  He experienced numbness and tingling; and stated that the pain aggravated with standing, walking, cold weather, and sitting for more than 20 minutes.  He had moderate loss of movement in forward flexion, right side glide, and left side glide; and major loss of movement in extension.  In November 2014, the Veteran reported that he ran out of Vicodin and that he had severe back pain, with pain at 10 out of 10.  Examination of the back revealed normal lumbar spine with tenderness to palpation and muscle spasms in the lower lumbar region bilaterally, as well as decreased range of motion in all movements.  Similarly, in July 2015, an examination of the back also revealed normal lumbar spine with tenderness to palpation and muscle spasms in the lower lumbar region bilaterally, as well as decreased range of motion in all movements.

A March 2017 VA examination report reflects diagnoses of DDD and IVDS with right lower extremity radiculopathy.  The Veteran reported bladder incontinence and radicular symptoms in the right leg.  He described flare-ups of the back with shooting pains, and increased pain with prolonged sitting and standing.  Range of motion was flexion to 45 degrees, extension to 15 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 30 degrees.  There was pain on examination and functional loss due to pain, fatigue, weakness, lack of endurance resulted in limitation of activities of daily living.  There was no additional limitation of motion after repetition.  The Veteran experienced muscle spasms and localized tenderness that resulted in abnormal gait or spine contour; and experienced less movement than normal, weakened movement, disturbance of locomotion, interference with sitting, and interference with standing.  There was no ankylosis, and while the Veteran had IVDS, there were no incapacitating episodes in the past 12 months.

Muscle strength was normal bilaterally; there was no muscle atrophy; sensation in the right upper anterior thigh, knee, ankle, and foot was decreased; and sensation in the left lower extremity was normal.  He experienced moderate constant pain, moderate paresthesias/dysesthesias, and numbness in the right lower extremity; and no symptoms in the left lower extremity.  The examiner found that the Veteran had moderate radiculopathy in the right lower extremity.  The Veteran also endorsed bladder incontinence, which the examiner found was related to the back due to inflammation of the nerve roots of the bladder.  There was objective evidence of pain on passive range of motion testing of the back.

During his May 2017 hearing, the Veteran testified that he took hydrocodone four times a day as well as a muscle relaxer.  He described his pain level as a seven out of 10 during the day, but as 8.5 to 9 out of 10 in the morning since the medication wore off during the night.  He explained that there were times when he was stuck in bed for six hours, and other times when he could not get out of bed at all.  Overall, he explained that he had problems getting out of bed five times per week, and that he often needed his wife's help in getting out of bed, getting dressed, tying his shoes, and going up and down the stairs.  He stated that he wore a back brace 90 percent of the time, and that the back pain kept him awake at night.  He reported that he had shooting pain, muscle cramping, cracking, popping, and that he could feel his bones rubbing together in his back.  He stated that he could walk a quarter of a block and that he had to sit a lot, but that getting back up was painful if he sat too long.  His spouse also testified that she helped him get dressed and out of bed, and that he had fallen about three times when going down the stairs in their house.

Based on a review of the relevant evidence, the Board finds the Veteran is not entitled to a rating in excess of 40 percent for his back disability at any point pertinent to the current claim for increase.  In this regard, the VA examiner specifically found that there was no ankylosis of the spine.  While the Board acknowledges that the March 2017 VA examiner did not state at which point pain started during forward flexion, the Veteran was nevertheless still able to perform a limited range of motion.  Thus, the Board finds that the overall level of disability demonstrated by the Veteran is not commensurate with favorable or unfavorable ankylosis of the entire thoracolumbar spine, even after taking functional loss due to pain into consideration.

The Board notes the reports of flare-ups of pain that affect the Veteran's ability to perform the normal working movements of the body.  The Board finds the Veteran's assertions regarding flare-ups and associated functional impairment as both competent and credible.  However, functional loss associated with pain is already contemplated in the assigned 40 percent disability rating, and there is no objective evidence to support a finding that the disability results in any ankylosis, a showing of which is required for any higher rating.  

Moreover, while VA generally must consider whether a higher rating is warranted based on functional loss, to include further limited motion, due to such factors as pain, weakness, premature or excess fatigability, and incoordination (see DeLuca, 8 Vet. App. at 204-07 and 38 C.F.R. §§ 4.40, 4.45), this is not necessary where, as here, the Veteran is receiving the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Consequently, a remand for an addendum opinion to obtain additional range of motion findings, pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), is not warranted.

With respect to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board notes that the Veteran is service-connected for bladder incontinence, addressed in more detail below, as well as radiculopathy of the right lower extremity, the rating of which is not in contention.  There is otherwise no evidence of any separately ratable neurological manifestations of lumbar spine disability.  

Furthermore, the Board finds that the Formula for Rating IVDS also provides no basis for assignment of any higher rating for low back strain at any point pertinent to the current claim for increased rating.  Notably, the March 2017 VA examiner noted that the Veteran had IVDS, but stated that the Veteran did not report any incapacitating episodes in the past 12 months, and the Veteran has not otherwise asserted that he has had incapacitating episodes.  As such, an increased rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted. 

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings, which, as indicated above, do not support assignment of any higher, schedular rating pursuant to any applicable criteria at any point pertinent to the August 2010 claim for increase on appeal.

B.  Urinary Incontinence

Voiding dysfunction is rated under the subcategories of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

Ratings for urinary dysfunction contemplate continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating is warranted if the wearing of absorbent materials is required and must be changed less than two times per day.  A 40 percent rating is warranted when these factors require the use of an appliance or the wearing of absorbent materials which must be changed two to four times per day.  If absorbent materials must be changed more than four times per day, a 60 percent rating is warranted.  There is no higher schedular rating.  38 C.F.R. § 4.115a.

Urinary frequency warrants a 20 percent rating for a daytime voiding interval of one to two hours or awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval less than one hour, or awakening to void five or more times per night.  There is no higher schedular rating.  Id.

The Veteran filed his claim for an increased rating on August 16, 2010.  As such, the Board will review evidence up to one year prior to the date the Veteran filed his claim for increased rating.

VA treatment records dated since 2010  document urinary incontinence, but do not specify the frequency of voiding or leakage, or indicate whether the Veteran required appliance or absorbent material.

A March 2017 VA examination report reflects a diagnosis of urinary incontinence, specifically voiding dysfunction due to back DDD.  The examiner noted that voiding dysfunction caused urine leakage twice per day if the Veteran was at an event away from home.  The examiner noted that the Veteran did not require use of an appliance.  The Veteran had daytime voiding interval of less than one hour; and nighttime awakening to void five or more times.  The examiner noted marked hesitancy, markedly slow stream, markedly weak stream, and markedly decreased force of stream, but no obstructed voiding.  There was no history, signs, or symptoms of urethral or bladder calculi, urethral or bladder infection, bladder fistula, urethral fistula, or neurogenic or a severely dysfunctional bladder.  

During his May 2017 hearing, the Veteran testified that he never knew when he would need to go, and that sometimes he did not realize that he had gone.  He explained that he had many accidents before he started using absorbent materials.  He stated that he usually had to change the absorbent materials two to four times per day, but that occasionally he had had to change them more than four times per day.  He reported that during the day he had to go once or twice per hour, and that at night he felt the urge to void three to four times per night.  He explained that he limited himself on what he drank, and that his incontinence stopped him from going to the movies and caused him to cancel plans.  

Considering pertinent medical and lay the evidence of record in light of the applicable criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, in connection with the current claim for increase, a rating of 40 percent is warranted. 

With respect to voiding, the March 2017 VA examination report and the Veteran's May 2017 Board hearing testimony indicates that the Veteran has had daytime voiding intervals of less than one hour, and nighttime awakening to void more than five times per night.  Furthermore, with respect to the use of absorbent materials, his predominant disability is consistent with have to absorbent materials which must be changed two to four times per day.  Notably, the March 2017 VA examiner stated that the Veteran used absorbent materials when he was out of the house and changed them twice per day, and the Veteran testified that he usually changed his absorbent materials two to four times per day.  The Board finds that, collectively, this evidence is consistent with the disability picture contemplated in a 40 percent rating.  While the Veteran also indicated that he occasionally changes his absorbent materials more than four times per day, the predominant disability picture is consistent with the criteria for no more than the 40 percent rating-whether based on voiding dysfunction or the use of absorbent materials.  Because the record does not include evidence sufficient to evaluate the Veteran's urinary incontinence prior to the date of the March 2017 VA examination, the Board is resolving reasonable doubt in the Veteran's favor in awarding the 40 percent rating from the date of the August 2010 claim for increase.   

Notably, the evidence does not show that the Veteran experiences obstructive voiding, urinary tract infection, or renal dysfunction; as such, evaluating the disability on any of these bases is not warranted.



C.  Both Disabilities

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the August 2010 claims for increased rating has the Veteran's back disability or urinary incontinence been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's back disability at all pertinent points.  The rating schedule fully contemplates the symptoms associated with the disability, to include limited range of motion, functional loss, and pain.  The rating schedule also contemplates the assignment of separate ratings for neurological manifestations of lumbar spine disability, for which the Veteran is service-connected.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected back disability.  Notably, there is no evidence or argument that the applicable schedular criteria and ratting considerations are inadequate to rate the disability under consideration.  As such, the applicable provisions of the rating schedule are adequate to evaluate his disability, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization. 

Moreover, in regards to urinary incontinence, the rating schedule fully contemplates the described symptomatology to the extent attributable to the service-connected disability, and provides for ratings higher than that assigned based on more significant functional impairment, should the service-connected disability worsen.  Further, there is no medical indication or specific argument that the applicable criteria are inadequate to rate the service-connected urinary incontinence disability under consideration at any pertinent point.  The Veteran is able to leave his home and carry out daily activities with the use of absorbent materials and  access to restroom facilities.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that a 40 percent but no higher rating for urinary incontinence from August 16, 2010, is warranted, but that the claim for a rating in excess of 40 percent for the lumbar spine DDD with IVDS, or a higher rating for urinary incontinence, must be denied.  The Board has favorably applied the benefit- of-the-doubt doctrine in awarding the 40 percent rating for urinary incontinence from August 16, 2010 herein assigned, but finds that the preponderance of the evidence is against awarding a higher rating for either disability at any pertinent point,  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 40 percent for DDD and IVDS, status post laminectomy, is denied.

A 40 percent rating for urinary incontinence associated with DDD and IVDS, status post laminectomy, from August 16, 2010, is granted, subject to the legal authority governing the payment of compensation..



REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In January 2012, the Veteran filed a VA Form 21-8940, Application for Increased Compensation based on Unemployability, in which he contended that he was unemployable, in part, due to his service-connected back disability and urinary incontinence.  He reported that he last worked in March 2005 for the U.S. Army.  In an updated December 2016 VA Form 21-8940, the Veteran stated that he was unemployable due, in part, to his service-connected back disability, urinary incontinence, and left thumb fracture with degenerative joint disease.  The Veteran reported that he tried to obtain employment since he became too disabled to work in February 2015 as an assembler, June 2015 in manufacturing, and December 2015 as a waiter/cook.

In June 2017, the Veteran submitted vocational and rehabilitation records dated from 2012 to 2014, which showed that the Veteran had a serious employment handicap in part due to the severity of his disabilities.  Specifically, the counselor noted that the Veteran's back disability was severe in that it limited his ability to work in various ways, such as lifting, standing for more than one hour, walking for more than one hour, sitting for more than one hour, and driving.  The examiner also noted that the Veteran had urinary incontinence that required that he be near a restroom at all times to avoid accidents.

Nevertheless, the Board notes that VA treatment records dated in February 2017 reflect that the Veteran worked from 9am to 4:30pm at a restaurant he co-owned and was busy there since he was only one of two employees.  However, it is not clear whether the Veteran continues to be employed at the restaurant, and, if so, whether it would be deemed employment or marginal employment.  As such, the Board finds that a remand for an updated VA Form 21-8940 would be helpful in determining the Veteran's current employment and income.

Further, while the Veteran underwent various VA examinations, and each of the examiner's indicated that the  Veteran could not perform physical labor but could perform sedentary work such as answering phones, the record does not include sufficient competent evidence addressing the combined functional effects of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity,  a remand of this matter to obtain medical findings as to the combined functional effects of the Veteran's service-connected disabilities would be helpful in resolving the claim for a TDIU.  See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Hence, on remand, the AOJ should arrange to obtain such medical findings from an appropriate physician based on claims file review, if possible.  The AOJ should Only arrange for the Veteran to undergo further VA examination if one is deemed necessary in the judgment of the individual designated to provide the requested medical findings. 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of his TDIU claim-which is considered a  claim for increase.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete with respect to the TDIU claim, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the Pugent Sound VA Medical Center (VAMC) and the Spokane VAMC dated through May 2017.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the above-noted facilities all records of pertinent treatment since July 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim for a TDIU on appeal (particularly, as regards any employment and//or private (non-VA) treatment records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining TDIU claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Pugent Sound and Spokane VAMCs (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, employment records and/or records of private (non-VA) treatment.

Also, include in the letter another VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), so as to afford the Veteran with another opportunity to provide an updated description of his employment history. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and or the above has been completed, arrange for review of the Veteran's record by an appropriate physician-preferably, one with expertise in occupational medicine-to address the Veteran's claim for a TDIU.  

Only arrange for the Veteran to undergo further VA examination if one is deemed necessary in the judgment of the individual designated to provide the requested medical findings. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

Based on examination of the Veteran and review of the record, the physician should describe the combined functional effects of the Veteran's service-connected disabilities-currently, DDD and IVDS (status post laminectomy). with associated urinary incontinence, and  radiculopathy of the right lower extremity, tinnitus, left thumb fracture with degenerative joint disease of the first metacarpal-phalangeal joint, bilateral hearing loss, and scar on the left thumb residual of surgical repair-on his ability to perform the physical acts required for gainful employment.  

In doing so, the physician should describe what types of employment activities would be limited because of the service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In addressing the above, the examiner should consider all medical and lay evidence, to include private and VA treatment records, VA examination reports, vocational rehabilitation and employment reports, and statements provided by the Veteran , and his friends and family.

The examiner should also consider and discuss the impact/significance of associated medications, as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from nonservice-connected disorders.

Complete, clearly stated rationale for the conclusions reached must be provided. 

5.  If the Veteran fails to report to any scheduled examination, associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.   After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim for a TDIU on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the TDIU claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority.

8.  If the claim for a TDIU is denied, furnish to the Veteran and his representative a supplemental  SSOC that that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


